Title: From George Washington to the United States Senate, 6 August 1789
From: Washington, George
To: United States Senate

 

Gentlemen of the Senate.
New York August 6 1789.

By the act for settling the accounts between the United States and individual States, a person is to be appointed to fill the vacant seat at the Board of Commissioners for settling the accounts between the United States and individual States; I therefore nominate John Kean, of the State of So. Carolina to fill the vacant seat at the said Board of Commissioners.

Go: Washington

